Citation Nr: 1429444	
Decision Date: 06/30/14    Archive Date: 07/03/14

DOCKET NO.  11-11 998	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota


THE ISSUE

Entitlement to service connection for an autoimmune disorder, claimed as fatigue, headaches, muscle pain, sleep disturbance and gastrointestinal symptoms.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. Van Wambeke, Counsel

INTRODUCTION

The Veteran served on active duty from July 1986 to February 1993, with service in the Southwest Asia Theater of Operations from September 1990 to March 1991.  

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a March 2011 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Paul, Minnesota.  

The Veteran presented testimony at a personal hearing before the undersigned in June 2012.  A transcript is of record.  The current record before the Board consists of a paper claims file and electronic files known as Virtual VA and the Veterans Benefits Management System (VBMS). 

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran underwent a VA Gulf War Guidelines examination in February 2011, at which time he reported gastrointestinal symptoms and symptoms of fatigue, headaches, muscle pain, and sleep disturbance.  The examiner diagnosed an autoimmune disorder.  It was the examiner's opinion that the Veteran's current conditions were not a result of or aggravation of environmental exposure that occurred during the Gulf War.  The examiner explained that the Veteran had an autoimmune disorder and that such disorders arise from an overactive immune response of the body against substances and tissues normally present in the body; in other words, the body attacks its own cells.  The examiner noted that the Veteran had diagnoses of hypothyroidism, ankylosing spondylitis, and ulcerative colitis and that his current symptoms of fatigue, headaches, muscle pain, sleep disturbance, and gastrointestinal symptoms are all associated with his underlying autoimmune disorder.  The examiner noted that the Veteran did not meet the criteria for chronic fatigue syndrome, fibromyalgia, or irritable bowel syndrome; that he did not have a disability pattern related to environmental exposures; that his subjective symptoms are associated with clinically relevant diagnoses; that there is no objective evidence of an undiagnosed illness; that he has diseases with a clear and specific etiology and diagnosis; and that his current diagnosis of autoimmune disorder is not a result of or aggravation of environmental exposures.  

The opinion provided by the VA examiner is not adequate.  This is so because the examiner did not provide an opinion as to whether the diagnosed autoimmune disorder is etiologically related to active service; rather, the opinion was limited to answering whether the diagnosed disorder was a result of or aggravation of the claimed environmental exposure that occurred during the Gulf War.  Obtaining an adequate opinion that addresses whether the diagnosed disorder is etiologically related to active service is especially important given the fact that the examiner determined that the Veteran's current gastrointestinal symptoms were related to his underlying autoimmune disorder, without discussion of the gastrointestinal complaints noted during service.  Although the examiner noted reviewing the service treatment records and noting that they did not document evaluation or treatment for any chronic, ongoing conditions associated with gastrointestinal symptoms, this is only partly correct.  While it does not appear the Veteran was seen with chronic gastrointestinal complaints during service, he was treated for complaints involving his gastrointestinal system in July 1986 and March 1990.  He was also seen in August 1987 with complaints of pain on his left side, which prompted evaluation of his gastrointestinal system but ultimately resulted in an impression of inguinal ligament strain.  

The examiner's opinion is also confusing in light of the private medical evidence submitted by the Veteran.  A December 2007 private treatment record noted that the Veteran's ankylosing spondylitis, hypothyroidism, and ulcerative colitis were of autoimmune etiology.  The February 2011 VA examiner attributed the Veteran's current symptoms of fatigue, headaches, muscle pain, sleep disturbance, and gastrointestinal symptoms with his underlying autoimmune disorder, but did not clearly articulate whether they could also be related to his diagnosed hypothyroidism, ankylosing spondylitis, and ulcerative colitis.  

Therefore, another VA examination with adequate opinion must be obtained on remand. 

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for an appropriate VA examination.  The examiner must review the claims file and all relevant electronic medical records.  Any indicated studies should be conducted and the examiner should review the results of any testing prior to completion of the report.

The examiner must identify all disorders present related to the Veteran's complaints of gastrointestinal symptoms and symptoms of fatigue, headaches, muscle pain, and sleep disturbance.

The examiner must clearly explain whether the Veteran has an autoimmune disorder, hypothyroidism and/or ulcerative colitis and whether any diagnosed hypothyroidism and/or ulcerative colitis are of autoimmune etiology or not.  

The examiner must provide an opinion as to whether it is at least as likely as not (i.e., probability of 50 percent or greater) that any diagnosed disorder, to include any autoimmune disorder, hypothyroidism and/or ulcerative colitis, had its onset during active service or is related to any in-service disease, event, or injury.

In providing this opinion, the VA examiner must address the treatment the Veteran received in service for complaints involving his gastrointestinal system in July 1986 and March 1990, as well as treatment rendered in August 1987 for pain on his left side, which prompted evaluation of his gastrointestinal system but ultimately resulted in an impression of inguinal ligament strain.  The VA examiner must also address the private treatment records documenting diagnoses of hypothyroidism and ulcerative colitis of autoimmune etiology.  

The examiner must provide a comprehensive report including complete rationales for all conclusions reached.

2.  The Veteran must be advised of the importance of reporting to the scheduled VA examination and of the possible adverse consequences, to include the denial of his claim, of failing, without good cause, to so report.  See 38 C.F.R. § 3.655 (2013).  A copy of the notification letter sent to the Veteran advising him of the time, date, and location of the scheduled examination must be included in the claims folder and must reflect that it was sent to his last known address of record.  If he fails to report, the claims folder must indicate whether the notification letter was returned as undeliverable.

3.  Review the claims folder and ensure that all of the foregoing development actions have been conducted and completed in full.  If any development is incomplete, appropriate corrective action is to be implemented.

4.  Finally, readjudicate the claim.  If the benefit sought on appeal remains denied, furnish the Veteran and his representative a supplemental statement of the case and provide an appropriate period of time to respond.  The case should then be returned to the Board for further appellate review, if in order. 

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the U.S. Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
L. M. BARNARD
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



